Filed Pursuant to Rule 433 Registration No. 333-190911-02 Entergy Arkansas, Inc. First Mortgage Bonds, 3.70% Series due June 1, 2024 Final Terms and Conditions March 10, 2014 Issuer: Entergy Arkansas, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A3 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: March 10, 2014 Settlement Date (T+4): March 14, 2014 Principal Amount: Coupon: 3.70% Interest Payment Dates: June 1 and December 1 of each year First Interest Payment Date: June 1, 2014 Maturity Date: June 1, 2024 Optional Redemption Terms: Make-whole call at any time prior to March 1, 2024 at a discount rate of Treasury plus 15 bps and, thereafter, at par Benchmark Treasury: 2.75% due February 15, 2024 Spread to Benchmark Treasury: +93 bps Treasury Price / Yield: 99-24 / 2.779% Yield to Maturity: 3.709% Price to Public: 99.928% Net Proceeds Before Expenses: Joint Book-Running Managers: Mitsubishi UFJ Securities (USA), Inc. Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC CIBC World Markets Corp. Stephens Inc. SunTrust Robinson Humphrey, Inc. Co-Managers: U.S. Bancorp Investments, Inc. The Williams Capital Group, L.P. CUSIP / ISIN: 29364D AS9/ US29364DAS99 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Mitsubishi UFJ Securities (USA), Inc. at 1-877-649-6848or (ii) Wells Fargo Securities, LLC at 1-800-326-5897.
